Citation Nr: 1135323	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  08 04-924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an effective date earlier than September 8, 1997, for the award of a 100 percent rating for schizophrenia.

2.  Entitlement to a disability rating in excess of 10 percent for schizophrenia, for the period from December 1, 1992, to September 7, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to January 1980.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim of entitlement to an effective date earlier than September 8, 1997, for the award of a 100 percent rating for schizophrenia.

In correspondence received from the Veteran in November 1987, he stated that he was unable to work as a result of his service-connected psychiatric disorder.  The Board construes this statement as a claim of entitlement to a total disability rating based upon individual unemployability.  As the RO has not yet addressed this claim, the claim remains pending.  Ingram v. Nicholson, 21 Vet. App. 232 (2007) (a reasonably raised claim remains pending until there is an explicit adjudication of a subsequent claim for the same disability); Juarez v. Peake, 21 Vet. App. 537 (2008); Hanson v. Brown, 9 Vet. App. 29 (1996) (once claim is filed it remains open and pending until final action is taken or it is withdrawn); 38 C.F.R. § 3.160(c) (2010) (defining a pending claim as an application that has not been finally adjudicated).  The Board thus refers the claim to the RO for appropriate action.  

The issue of entitlement to a disability rating in excess of 10 percent for schizophrenia, for the period from December 1, 1992, to September 7, 1997, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a June 1980 rating decision, the RO granted service connection and awarded a 30 percent disability rating for schizophrenia, effective January 23, 1980.  The Veteran was notified of the decision and of his appellate rights but did not initiate an appeal of the decision.

2.  By a March 1988 rating decision, the RO reduced the disability rating for the Veteran's service-connected schizophrenia from 30 to noncompensable, effective July 1, 1987.  The Veteran was notified of the decision and of his appellate rights but did not perfect an appeal of the decision.

3.  On December 1, 1992, the Veteran filed a claim for an increased rating.  By a July 1994 rating decision, the Veteran was awarded a 10 percent disability, effective December 1, 1992.  The Veteran was notified of the decision and of his appellate rights by a letter dated on August 11, 1994.

4.  In correspondence received from the Veteran on August 22, 1994, he stated that he was "filing [a] claim for increase in [his] service-connected disability."  The RO denied this claim in an October 1994 rating decision.  The Veteran was notified of the decision and of his appellate rights but did not initiate an appeal of the decision.

5.  On September 8, 1997, the Veteran filed a claim for an increased rating.  In a March 1998 rating decision, the RO increased the disability rating for the Veteran's schizophrenia from 10 to 100 percent disabling, effective September 8, 1997.  The Veteran was notified of the decision and of his appellate rights but did not initiate an appeal of the decision.

6.  In a statement received at the RO on April 26, 2006, the Veteran claimed entitlement to an effective date earlier than September 8, 1997, for the grant of a 100 percent disability rating for his schizophrenia.

7.  The Veteran has not alleged that the March 1998 rating decision assigning an effective date of September 8, 1997, for the award of a 100 percent disability rating was based upon clear and unmistakable error (CUE), nor has he alleged CUE in any other prior rating decision.  He has also not filed a request for an extension of the one-year time limit to file a notice of disagreement for "good cause shown" under 38 C.F.R. § 3.109(b) (2010).


CONCLUSION OF LAW

The criteria for an effective date earlier than September 8, 1997, for the award of a 100 percent disability rating for schizophrenia have not been met.  38 U.S.C.A. §§ 5109A, 5110(a), 7105(c) (West 2002); 38 C.F.R. §§ 3.105(a), 3.151(a), 3.400, 20.200, 20.201 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance with respect to their claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

The notice and assistance requirements of the Veterans Claims Assistance Act of 2000 (VCAA), however, are not applicable where there is no legal basis for the claim or where undisputed facts render the claimant ineligible for the claimed benefit.  In such cases, there is no reasonable possibility that the claim could be substantiated.  See VAOGCPREC 5-04 (June 23, 2004).

As will be explained in further detail below, the Veteran has advanced a freestanding claim for an earlier effective date, which is not permitted by law.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (a freestanding claim for an earlier effective date is improper, as it vitiates the rule of finality).  Accordingly, the notice and assistance requirements of the VCAA are not applicable.  In any event, the Veteran was provided with 38 U.S.C.A. § 5103(a)-compliant notice in a May 2006 letter, prior to the initial adjudication of his claim in February 2007.

The Veteran contends that he is entitled to an earlier effective date for the award of a 100 percent disability rating for schizophrenia.  Historically, the RO granted service connection and awarded a 30 percent disability rating for schizophrenia in a June 1980 rating decision, effective January 23, 1980, the day following his separation from service.  He was notified of the decision and of his appellate rights but did not initiate an appeal as to that decision and the decision became final.

Rating decisions dated in July 1982 and May 1985 continued the 30 percent rating.  In March 1987, the Veteran was informed that he was being scheduled for a review examination in effort to determine whether his disability had improved.  The notice informed the Veteran that if he failed to report to the examination, and did not have an adequate reason for not reporting, his benefits would be reduced or discontinued.  He failed to report for the examination, which was scheduled in April 1987.  Consequently, in a July 1987 decision, his payments were suspended as there was insufficient evidence for rating purposes.  In correspondence received from the Veteran in August 1987, he requested that an additional examination be scheduled.  He underwent a VA psychiatric examination in October 1987.  In November 1987, he filed a claim for an increased rating for his nervous condition.  He stated that his condition had greatly deteriorated, and he was not able to hold a job.  (Notably, in the introduction of this decision, the Board referred back a pending claim for a total rating based on unemployability.)

By a March 1988 rating decision, the RO found that the Veteran's condition was in remission, and reduced the disability rating for the Veteran's service-connected schizophrenia from 30 to 0 percent disabling, effective July 1, 1987.  The Veteran again was notified of the decision by letter in April 1988 and of his appellate rights.  In April 1988, he filed a timely Notice of Disagreement as to that decision, and in August 1988, the RO issued a Statement of the Case.  He did not file a substantive appeal, see 38 U.S.C.A. § 7105(a), and the decision became final.

On December 1, 1992, the Veteran filed a claim for an increased rating.  Stamped in red ink on that correspondence was a statement that the Veteran was homeless, and that expedited processing was required.  There is no indication in the file that that claim was acted upon by VA.  In October 1993, the Veteran submitted another claim for an increased rating for his nervous condition.  In a July 1994 rating decision, the Veteran was awarded a 10 percent disability rating, effective December 1, 1992, the date of his prior claim for increase.  The Veteran was notified of the decision and of his appellate rights by letter dated August 11, 1994.

In correspondence received from the Veteran on August 22, 1994 (ten days after the notice that he was granted a 10 percent rating) he stated that he was "filing [a] claim for increase in [his] service-connected disability."  The RO denied this claim in an October 1994 rating decision, finding that the medical records only revealed treatment for substance abuse, not for the nervous condition.  The Veteran was notified of the decision and of his appellate rights but did not initiate an appeal of the decision.  (Notably, in the remand portion of this decision, the Board finds that the August 1994 statement may reasonably construed as a Notice of Disagreement as to the August 1994 rating decision, and is remanding that matter for issuance of a Statement of the Case.)

On September 8, 1997, the Veteran filed a new claim for an increased rating.  In a March 1998 rating decision, the RO increased the disability rating for the Veteran's schizophrenia from noncompensable to 100 percent disabling, effective September 8, 1997.  By an April 1998 letter, the Veteran was notified of the decision and of his appellate rights but did not initiate an appeal of the decision.

A February 2000 rating decision continued the 100 percent disability rating but did not disturb the effective date for the 100 percent rating.  See 38 C.F.R. § 3.327(a) (2010).  The Veteran did not disagree with the decision.

The next significant communication from the Veteran or any representative pertaining to schizophrenia consisted of an April 2006 claim for an effective date for the grant of a 100 percent disability rating. In the February 2007 rating decision from which this appeal originates, the RO denied the Veteran's claim.

The record shows, and the Veteran does not dispute, that an appeal of the March 1998 rating decision granting him a 100 percent disability rating was not initiated within one year of notice of that decision, and thus, is a final decision.  See 38 U.S.C.A. § 7104(a).

In his April 2006 claim, the Veteran requested an earlier effective date for the award of a 100 percent disability rating.  Neither that statement, nor in any subsequent statement, did the Veteran or his representative allege that the March 1998 rating decision that assigned the effective date of September 8, 1997, contained clear and unmistakable error (CUE).  In his February 2008 Substantive Appeal and in his January 2011 hearing before the Board, the Veteran stated that at the time the disability rating for his schizophrenia was reduced to noncompensable, he was not in a state of mind such that he was capable of initiating an appeal of the decision.  His wife had recently died, worsening his depression, and resulting in homelessness.  It was not until years later that he sought therapy, and upon seeking therapy, initiated an appeal for an increased rating.

Although the Veteran has argued that he did not have the state of mind to perfect an appeal following the July 1987 rating decision, he has not argued that the March 1998 rating decision, which is the decision that assigned the effective date of September 8, 1997, for the award of a 100 percent rating for schizophrenia, was erroneous in assigning that effective date.  He has not alleged that the correct facts, as they were known in March 1998, were not before the adjudicators or that the statutory or regulatory provisions extant at that time were incorrectly applied.  In other words, the Board cannot reasonably construe any of his statements as alleging CUE in a pertinent rating decision.  See Rudd, 20 Vet. App. at 300.

Additionally, the Veteran has not moved to file an extension for the time limit to file a notice of disagreement with the March 1998 rating decision, such that his current claim for an earlier effective date could be construed as anything other than a freestanding claim for an earlier effective date.  Id.

In short, the March 1998 rating decision awarding a 100 percent disability rating and assigning the effective date for that award became final years prior to the Veteran's April 2006 claim for an earlier effective date.  Although the RO proceeded to adjudicate the earlier effective date claim on the merits, the U.S. Court of Appeals for Veterans Claims has made clear that a freestanding claim for an earlier effective date is not a proper claim subject to adjudication.  See Rudd, supra.  Rather, it is instead appropriate to dismiss such a "claim" because it cannot be entertained.  A Veteran can only establish an earlier effective date following a final rating decision through the mechanism of demonstrating CUE in that rating action.

In sum, the March 1998 rating decision awarding a 100 percent disability rating and assigning an effective date of September 8, 1997, for that award was not timely appealed, and is final.  See 38 U.S.C.A. § 7104(a).  The February 2007 rating decision erroneously entertained the Veteran's April 2006 freestanding claim for an earlier effective date.  That error does not, of course, vitiate the finality of the March 1998 rating decision.  Given that, as a matter of law, and in the absence of an allegation of CUE by the Veteran in any pertinent rating decision, VA may not entertain the Veteran's freestanding claim for an earlier effective date for the award of a 100 percent disability rating for schizophrenia, the Board must dismiss the Veteran's appeal.  As noted, the Board is referring back a 1987 pending claim for a total rating based on unemployability to the RO for appropriate action.  Additionally, the Board is remanding a December 1992 claim for increase that he timely appealed in August 1994, as a Statement of the Case was never issued as to that appeal.  Both of these actions leave open possibilities for the Veteran for establishing a 100 percent rating prior to 1997, as he seeks.  However, the present appeal, for reasons described above, is without legal merit, and must be dismissed.


ORDER

The claim of entitlement to an effective date earlier than September 8, 1997, for the award of a 100 percent disability rating for service-connected schizophrenia is dismissed.


REMAND

As noted in the decision above, on December 1, 1992, the Veteran filed a claim for an increased rating.  Stamped in red ink on that correspondence was a statement that the Veteran was homeless, and that expedited processing was required.  There is no indication in the file that that claim was acted upon by VA.  In October 1993, the Veteran submitted another claim for an increased rating for his nervous condition.  In a July 1994 rating decision, the Veteran was awarded a 10 percent disability rating, effective December 1, 1992, the date of his prior claim for increase.  The Veteran was notified of the decision and of his appellate rights by letter dated August 11, 1994.

In correspondence received from the Veteran on August 22, 1994 (ten days after the notice that he was granted a 10 percent rating) he stated that he was "filing [a] claim for increase in [his] service-connected disability."  The RO denied this claim in an October 1994 rating decision, finding that the medical records only revealed treatment for substance abuse, not for the nervous condition.  The Veteran was notified of the decision and of his appellate rights but did not initiate an appeal of the decision.  

Although a strict construction of the language the Veteran used in his August 1994 correspondence suggests that the Veteran intended to file a new claim of entitlement to an increased rating, when liberally construing the Veteran's statement, as is required by law, the Board concludes that the statement meets the criteria for consideration as a Notice of Disagreement.  See EF v. Derwinski (holding that VA's statutory duty to assist means that VA must liberally read all documents submitted to include all issues presented).  

In determining whether a written communication constitutes a Notice of Disagreement, the Board must look at both the actual wording of the communication and the context in which it was written.  See Drenkhahn v. Derwinski, 2 Vet. App. 207, 208 (1992); Stokes v. Derwinski, 1 Vet. App. 201, 203 (1991).  Given that the August 1994 correspondence was received at the RO only ten days after the RO mailed him notice of the July 1994 rating decision, the Board, liberally construing the statement, interprets the request as a disagreement with the assignment of the 10 percent disability rating.  See Gallegos v. Principi, 283 F.3d 1309, 1314 (Fed. Cir. 2002) (finding that a statement constitutes a notice of disagreement when it includes "terms that can be reasonably construed as a desire for appellate review"); Ortiz v. Shinseki, 23 Vet. App. 353, 360 (2010) (noting that mere dissatisfaction is the essence of a Notice of Disagreement).  

The Veteran has not yet been issued a Statement of the Case on the issue of entitlement to a disability rating in excess of 10 percent for schizophrenia, for the period from December 1, 1992 to September 7, 1997.  Where a Notice of Disagreement has been filed with regard to an issue, and a Statement of the Case has not been issued, the appropriate Board action is to remand the issue for issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case on the issue of entitlement to a disability rating in excess of 10 percent for schizophrenia, for the period from December 1, 1992 to September 7, 1997, and inform the Veteran of his appellate rights.  If the matter is not resolved to the Veteran's satisfaction and he files a Substantive Appeal, please return the appeal to the Board for adjudication.   

The appellant has the right to submit additional evidence and argument on the matter the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


